Citation Nr: 1731263	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-19 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left eye disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to June 1949.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In that rating decision the RO denied reopening of a previously denied claim for service connection for left eye disability, finding that new and material evidence had not been received.

In October 2016, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In a February 2017 decision the Board granted reopening of the previously denied claim for service connection for left eye disability. The Board remanded the reopened service connection claim to the RO for the development of additional evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Any chemical and sun exposures during service were not followed by any left eye disorder at separation from service.

2. A left eye pterygium found in 1953 did not become manifest during service.

3. Disorders of the left eye, including pterygium, cataract, macular degeneration, dry eye syndrome, a macular hole, choroidal nevi, and vision loss, that were found after service, are not attributable to chemical or sun exposures or other events in service.


CONCLUSION OF LAW

No current left eye disability was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in February 2010 and October 2012. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the October 2016 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and the report of a VA medical examination. The examination report and other assembled records are adequate and sufficient to reach a decision on the issue on appeal. The RO substantially fulfilled the instructions in the February 2017 Board remand.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Service Connection

The Veteran contends that he has left eye problems that are related to events in service, particularly splashing of machine part cleaning fluid into that eye.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records do not contain any report of treatment for injury or problems involving either eye. On medical examination in May 1949, for separation from service, his vision was 20/20 bilaterally.

In a VA medical consultation in July 1953, the Veteran reported a several week history of soreness in his left eye. A clinician observed on that eye a pterygium, with a thickened and badly inflamed area at the base of the pterygium.

In a July 1953 claim the Veteran expressed his belief that a growth developed on his left eye because during service kerosene got into that eye.

In VA treatment of the Veteran in February 2003 it was noted that the Veteran had a history of cataracts and cataract surgery. In March 2009 he reported that a cataract was removed in October 2008, and that vision in his left eye presently was good.

In a December 2009 the Veteran sought service connection for left eye injury from acid in the eye. He stated that in service, in about 1947, he sustained left eye injury in the course of his duties. He stated that presently he continued to have left eye problems. 

In VA treatment in March 2010 a history of cataract was again noted. The Veteran reported that he had seen an eye doctor recently.

In November 2010 the Veteran's sister wrote that he sustained injury of his left eye during service, and that by 1952 the vision in that eye was limited.

In September 2010 private optometrist M. A. O., O.D., wrote that on recent examination the Veteran had visual acuity of 20/400 in the left eye and 20/25 in the right eye. Dr. O. stated that the Veteran had pseudophakos in both eyes, age-related macular degeneration in both eyes, and dry eye syndrome in both eyes. In November 2010, Dr. O. expressed the opinion that vision loss in the Veteran's left eye was not due to a cataract, as the cataract was removed and vision loss in that eye continued. Dr. O. opined that the Veteran had mild age-related macular degeneration in both eyes, but that the macular degeneration also was not the primary cause of the vision loss in his left eye. Dr. O. noted that the Veteran reported that many years earlier a chemical got in that eye.

In February 2011 the Veteran wrote that during service an acid solvent, used to clean engine parts, got into his left eye. He stated that his eye became red, he went to a clinic, and they gave him eye drops. He reported that after service he went to an eye doctor, who told him that in his left eye he only had side vision. He stated that the doctor told him that the acid that got in his eye during service and looking into the sun during service could have caused the problem with his left eye. The Veteran related that through the present he used eye drops, and that presently he went to an eye doctor every six months. In March 2011 he wrote that he sustained a left eye injury during service in approximately 1947, and that presently he had a clot on that eye as a result.

In May 2014 the Veteran asserted that he had current eye problems due to acid getting in his eye during service and due to sun exposure during service, including service in a location near the equator. He noted that he sought VA benefits for eye problems as early as 1953.

In the October 2016 Board hearing, the Veteran described in detail an incident during service in which he was cleaning engine parts, he dropped a part into a container of cleaning fluid, and fluid splashed into his left eye. He stated that he believed that the fluid contained kerosene and acid. He reported that he saw a nurse who washed out the eye. He stated that the eye remained red for a long time after the incident. He related that after service, in about 1951, he had swelling in that eye, and a doctor found a blood clot and treated it with drops. He reported that the doctor indicated that the problems with the eye could be related to the cleaning fluid incident and to excessive exposure to sunlight during service. The Veteran stated that present problems with the eye included diminished vision to the side.

The Veteran had a VA eye examination in April 2017. The examiner reported having reviewed the Veteran's claims file. The Veteran reported having sustained an acid burn of his left eye in 1947. He stated that his vision had been poor since 1947. The examiner found that the Veteran had a macular hole in his left eye, dry macular degeneration in both eyes, and pseudophakia in both eyes. The examiner also found that the Veteran had a left eye pterygium, left eye choroidal nevi, right eye peripheral retinal degeneration, and left eye loss of vision secondary to the macular hole. The examiner expressed the opinion that it is less likely than not that the Veteran's left eye vision loss and other left eye disorders were related to chemical injury or other events in service. The examiner explained that the cause of the decreased vision in the Veteran's left eye was in the macula. If the vision loss was secondary to a chemical burn, she stated, there would be cornea involvement. She noted that the Veteran's left eye had no corneal pathology.

The Veteran has current left eye disorders, including a macular hole and vision loss. He has reported that during service cleaning fluid got into his eye. He has also stated that during his service, including in a location near the equator, he had considerable exposure during to sunlight. As no vision problems were found at separation from service, however, there is no objective contemporaneous evidence that chemical exposure and sunlight exposure produced any problem that continued through the end of service.

About four years after the Veteran's service, he noticed left eye soreness, and a VA clinician found a left eye pterygium. In 1953 the Veteran expressed the belief that a growth of that eye resulted from the chemical exposure during service. Many years after service he recalled that a doctor he saw in the early 1950s expressed a possible relationship between left eye problems in the early 1950s and chemical and sun exposure during service in late 1940s. The VA clinician who saw the Veteran in 1953, however, did not address the etiology of the pterygium in the treatment report. The VA clinician who examined the Veteran and reviewed his records in 2017 found it less likely than not that his current left eye disorder is related to chemical exposure or other events in service. As healthcare professionals have training regarding medical causation, the greater persuasive weight of the evidence is against a relationship between chemical and sun exposures in service and the pterygium found in 1953 or any of the more currently diagnosed eye disorders.

In 2010 the private optometrist Dr. O opined that neither cataract removal nor macular degeneration was a primary cause of the vision loss in the Veteran's left eye. Dr. O. noted the history of exposure of the eye to a chemical years earlier, but he did not expressly state what likely caused the current vision loss. The 2017 VA examiner attributed the left eye vision loss to a macular hole, and specifically opined against a likely causal connection between chemical exposure or other events in service and the current left eye disabilities. The greater persuasive weight of the evidence is against a chemical exposure or other events in service having caused the current left eye disabilities.


ORDER

Entitlement to service connection for left eye disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


